DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-17, drawn to a method of separating excess resin from at least one object.
Group II, claim(s) 18, drawn to a centrifugal extractor.
Group III, claim(s) 19-24, drawn to an apparatus for separating excess resin from at least one object.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Group I, Group II, and Group III lack unity of invention because even though the inventions of these groups require the technical feature of a rotor configured to receive at least one carrier platform having at least one object thereon and to spin with each carrier platform connected thereto such that excess resin from each object is removed, wherein each said carrier platform comprises a planar build surface to which said at least one object is connected, and said rotor configured to receive each said carrier platform with said build surface oriented parallel to an axis of rotation of said rotor, this technical feature is not a special technical feature as it does not make a HIATT et al. (US 2004/0159340) and VENKATAKRISHNAN et al. (US 2019/0224917). HIATT discloses a rotor (130) configured to receive at least one carrier platform (50) having at least one object thereon (20) and to spin with each carrier platform connected thereto such that excess resin from each object is removed ([0081]), wherein each said carrier platform comprises a planar build surface (FIG. 4) to which said at least one object is connected, and said rotor configured to receive each said carrier platform ([0017]). 
HIATT fails to disclose the build surface oriented parallel to an axis of rotation of said rotor; however, VENKATAKRISHNAN remedies this deficiency of HIATT (see [0017]; [0034]; [0036]; [0043]; FIG. 3; FIG. 7). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the non-zero polar angle theta with the vertical axis Z (i.e., an angle theta of 90o) taught by VENKATAKRISHNAN ([0043]) into HIATT as doing so choosing from a finite number of identified, predictable solutions (i.e., the carrier platform can either be perpendicular to the axis of rotation representing a zero value of theta, parallel to the axis of rotation representing a non-zero value of theta being 90o, or between perpendicular (theta of 0o) and parallel (theta of 90o) such that the carrier platform resides at a non-zero theta angle anywhere from 1o to 89o), with the added benefit of the non-zero angle theta preventing uncured photocurable resin from dripping onto portions of the support tray while the tray holder spins around the vertical axis Z (see [0047] of VENKATAKRISHNAN).
During a telephone conversation with Stephen Petroski on 01/15/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to 

Claim Objections
Claims 1-17 are objected to because of the following informalities: 
claim 1 introduces "at least one object" in line 1, but proceeds to reference the subject matter using “each said object” or “said object” or “said object(s)” in the remainder of claim 1 and claims 2-17. One of ordinary skill in the art would reasonably deduce “each said object” or “said object” or “said object(s)” was intended to reference "at least one object" and therefore does not result in ambiguous claim language; however, the Examiner recommends using consistent language throughout and replacing “each said object” or “said object” or “said object(s)” with “said at least one object” to overcome this objection. Appropriate correction is required.
claim 1 introduces "at least one carrier platform" in line 3, but proceeds to reference the subject matter using “each carrier platform” or “each said carrier platform” or “said carrier platform” or “said carrier platform(s)” in the remainder of claim 1 and claims 2-17. One of ordinary skill in the art would reasonably deduce “each carrier platform” or “each said carrier platform” or “said carrier platform” or “said carrier platform(s)” was intended to reference "at least one carrier platform" and therefore does not result in ambiguous claim language; however, the Examiner recommends using consistent language throughout and replacing “each carrier platform” or “each said carrier platform” or “said carrier platform” or “said carrier platform(s)” with “said at least one carrier platform” to overcome this objection. Appropriate correction is required.
claim 1 introduces “a planar build surface” in line 5, but proceeds to reference the subject matter using “said build surface” in the remainder of claim 1 and claims 2-17. One of ordinary skill in the art would reasonably deduce “said build surface” was intended to reference "planar build surface" and therefore does not result in ambiguous claim language; however, the Examiner recommends using consistent language throughout and replacing “said build surface” with “said planar build surface” to overcome this objection. Appropriate correction is required.
Claim 9 is objected to because the recitation “or 1,2000 rpm” in lines 2-3 should read “or 1,200
Claim 16 is objected to because this claim recites “the amount of resin separated” in line 2 and “the amount of resin remaining” in line 3; an objection is being made as this claim recites “the” to reference subject matter which is not previously recited/introduced. While this recitation is not ambiguous, the Examiner recommends introducing new limitation with “a” or “an” to ensure consistent language throughout the claims is being used. Therefore, the recitation above should read “an amount of resin separated” and “an amount of resin remaining” to overcome this objection. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5: the term “sufficiently” in line 2 is a relative term which renders the claim indefinite. The term “sufficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear to what extent the excess resin needs to be warmed in order for the viscosity to be considered “sufficiently” reduced. For the purposes of examination, any reference teaching the use of heating and/or warming will read on the claimed “warming said excess resin sufficiently to reduce the viscosity”. 
Regarding claim 6: the term “amount sufficient” in line 2 is a relative term which renders the claim indefinite. The term “amount sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear to what extent the solvent needs to be applied in order to be an “amount sufficient” for reducing the viscosity of the excess resin. For the purposes of examination, any reference teaching the use of any amount of solvent for reducing the viscosity will read on the claimed “applying a solvent to said excess resin in an amount sufficient to reduce the viscosity”.
 Regarding claim 6: the term “amount sufficient” in line 2 is a relative term which renders the claim indefinite. The term “amount sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear to what extent the solvent needs to be applied in order to be an “amount sufficient” for reducing the viscosity of the excess resin. For the 
Regarding claim 10: the term “optionally” in line 3 renders the claim indefinite. It is unclear how step (f) can be optional, but require step (g) which is after (f). For the purposes of examination, step (f) is being interpreted as if it is not an optional step.
Regarding claim 11: the term “optionally” in line 5 renders the claim indefinite. It is unclear how step (h) can be optional, but require step (i) which is after (g). For the purposes of examination, step (h) is being interpreted as if it is not an optional step.
Regarding claim 12: there is in insufficient antecedent basis for “the cavity” in lines 3-4. The claim introduces “one or more internal cavities” in line 2, but it is not clear if “the cavity” is an internal cavity or a different cavity. For the purposes of examination “the cavity” is being interpreted to be equivalent to the “one or more internal cavities”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 9-10, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over HIATT et al. (US 2004/0159340; of record) in view of VENKATAKRISHNAN et al. (US 2019/0224917; of record).
As to claim 1: HIATT discloses a method for removing and reclaiming unconsolidated material from substrates following fabrication of objects thereon (title), and therefore reads on the claimed method of separating excess resin from at least one object. HIATT further discloses stereolithography being used to form features on fabrication substrates ([0015]; [0016]); where HIATT discloses the stereolithography apparatus used to carry out the method including a fabrication tank with a chamber, and the fabrication tank including a platen or other support system suitable for carrying substrates (i.e., 
 Moreover, HIATT discloses the support system 130 configured to carry one or more fabrication substrates 50 (i.e., carrier platform) being contained in the chamber 110 of the fabrication tank 110 [(0055)]; such that the support system 130 includes a support element 132, a positioning element 140, and actuation element 146 are located within reservoir 120 beneath chamber 110 and all of these elements coordinating resulting in the support element 132 being moved to different vertical positions or elevations (i.e., using an elevator mechanism to advance each carrier platform away from a window (see FIG. 1 – upper dashed line below the machine vision system 300 for “window)) ([0066]; [0069]; [0079]). HIATT discloses the fabrication substrates 50 being planar (FIG. 4; FIG. 4B) 
HIATT also discloses the stereolithographic apparatus including a cleaning component configured to remove excess liquid polymer from a fabrication substrate while the fabrication substrate remains positioned upon support system (i.e., each said object carrying excess resin on a surface thereof) ([0021]). Thus, HIATT reads on the claimed step (a) stereographically producing at least one object on at least one carrier platform using an elevator mechanism to advance each carrier platform away from a window, each said carrier platform having a planar build surface to which at least one object is connected, each said object carrying excess resin on a surface thereof. 
Additionally, HIATT reads on the claimed step (b) mounting each said carrier platform to a rotor ([0079]; [0080]; [0081]; FIG. 4 – positioning element 140’’). HIATT discloses that once support element 132 is moved into material reclamation zone 170 or cleaning zone 180 of chamber 110, actuation element 146 or rotation element 148 causes support element 132 to accelerate and rotate at a sufficient speed that centrifugal force causes any excess unconsolidated material 126 to be removed from a fabrication substrate 50 carried thereby ([0081]); consequently, HIATT reads on the claimed step (c) centrifugally separating excess resin from each said object by spinning said rotor with each said 
The support element 132 carrying the fabrication substrate 50 disclosed in HIATT is oriented perpendicular to the axis of rotation of the positioning element 140 (FIG. 4 – axis of rotation “A”); thus, HIATT fails to explicitly disclose the claimed centrifugally separating step being carried out with each said carrier platform mounted to said rotor with said build surface oriented parallel to an axis of rotation of said rotor. 
However, VENKATAKRISHNAN teaches a three dimensional printing system with resin removal apparatus (title). VENKATAKRISHNAN further teaches the resin removal apparatus being a spinning apparatus which includes a plurality of tray holders arranged around a vertical axis of rotation and a motor system for rotating the tray holders about the vertical axis of rotation ([0017]). Moreover, VENKATAKRISHNAN teaches the tray holders 54 of the spinning apparatus 10 having features for holding support trays 34 (i.e., carrier platform) ([0034]), and a loading apparatus 62 for loading a support tray 34 into a tray holder 54 ([0036]). Referring to FIG. 7 in VENKATAKRISHNAN, the support tray 34 loaded onto the tray holder 54 has a lower planar portion 38; where the lower planar portion 38 of the support tray defines a non-zero polar angle theta with the vertical axis Z ([0043]; FIG. 7). 
Seeing as a theta of 90o (i.e., parallel to Z axis or axis of rotation) constitutes a non-zero polar angle theta, it can be concluded that HIATT modified by VENKATAKRISHNAN reads on the claimed centrifugally separating step being carried out with each said carrier platform mounted to said rotor with said build surface oriented parallel to an axis of rotation of said rotor. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the non-zero polar angle theta with the vertical axis Z (i.e., an angle theta of 90o) taught by VENKATAKRISHNAN into HIATT as doing so choosing from a finite number of identified, predictable o, or between perpendicular (theta of 0o) and parallel (theta of 90o) such that the carrier platform resides at a non-zero theta angle anywhere from 1o to 89o), with the added benefit of the non-zero angle theta preventing uncured photocurable resin from dripping onto portions of the support tray while the tray holder spins around the vertical axis Z (see [0047] of VENKATAKRISHNAN).
As to claim 2: HIATT and VENKATAKRISHNAN remain as applied above and therefore read on the claimed centrifugally separating step is carried out with each said carrier platform mounted to said rotor with said build surface oriented perpendicularly to a radius of the rotor and tangentially to said axis of rotation of said rotor, as the carrier platform being mounted such that the build surface is oriented parallel to an axis of rotation automatically results in the build surface being perpendicular to the a radius of the rotor and tangentially to axis of rotation of the rotor (see the rejection of claim 1 above).  
As to claim 3: HIATT and VENKATAKRISHNAN remain as applied above. HIATT further discloses the claimed at least one carrier platform comprises at least two or three carrier platforms ([0055]; [0083]).
As to claim 4: HIATT and VENKATAKRISHNAN remain as applied above. HIATT further discloses the claimed each said carrier platform having at least two or three stereolithography produced objects connected thereto ([0150]). 
As to claim 7: HIATT and VENKATAKRISHNAN remain as applied above. HIATT further discloses the claimed centrifugally separating step being carried out in a gas at ambient temperature or a pressure less than ambient pressure ([0096]). 
As to claim 9: HIATT and VENKATAKRISHNAN remain as applied above. HIATT further discloses the claimed spinning being carried out at a speed of from 200 or 400 revolutions per minute (rpm) to 1,000 to 1,200 rpm, or more ([0122]; [0129]).
As to claim 10: HIATT and VENKATAKRISHNAN remain as applied above. HIATT further reads on the claimed step (e) collecting said centrifugally separated excess resin ([0022]; [0064]); then (f) optionally combining said centrifugally separated excess resin with additional resin ([0022]; [0064]); and then (g) stereographically producing at least one additional object from said centrifugally separated excess resin and/or additional build material ([0062]; [0064]).
As to claim 13: HIATT and VENKATAKRISHNAN remain as applied above and therefore read on the claimed said objects on each said carrier platform have a higher drag orientation (i.e., theta of 0o) and a lower drag orientation (i.e., non-zero theta angle), and said centrifugally separating step is carried out with said carrier platforms mounted on said rotor with said objects positioned in said lower drag orientation (see the rejection of claim 1). 
As to claim 14: HIATT and VENKATAKRISHNAN remain as applied above and therefore read on the claimed said objects having a long dimension, and said objects are oriented on said carrier platform with said long dimension substantially parallel to said planar build surface (see the rejection of claim 1; see FIG. 3 and FIG. 7 in VENKATAKRISHNAN). 
As to claim 17: HIATT and VENKATAKRISHNAN remain as applied above. HIATT, modified by VENKATAKRISHNAN, further read on the claims removing each said carrier platform from the elevator mechanism before mounting each said carrier platform to the rotor (see [0063] of HIATT and FIG. 3 of VENKATAKRISHNAN).

Claims 5-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over HIATT et al. (US 2004/0159340; of record) in view of VENKATAKRISHNAN et al. (US 2019/0224917; of record) and further . 
As to claim 5: HIATT and VENKATAKRISHNAN remain as applied above. HIATT, modified by VENKATAKRISHNAN, fail to explicitly disclose the claimed warming said excess resin sufficiently to reduce the viscosity thereof during said centrifugally separating step. 
However, ROLLAND teaches a method for the fabrication of solid three-dimensional objects from liquid materials ([0002]); specifically a method of forming three-dimensional objects from a polymerizable liquid (or “dual cure resin”) ([0036]), the object formed comprised of polyurethane, polyuria, or copolymer thereof ([0037]). ROLLAND further teaches where necessary, advantageously reducing the viscosity of the polymerizable liquid by heating the polymerizable liquid ([0197]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the heating to reduce a viscosity taught by ROLLAND into HIATT modified thus far. ROLLAND recognizes doing so to be beneficial as lower viscosity polymerizable liquids are more amenable to higher speed ([0197]). 
As to claim 6: HIATT, VENKATAKRISHNAN, and ROLLAND remain as applied above. HIATT, modified by VENKATAKRISHNAN and ROLLAND, further read on the claimed read on the claimed applying solvent to said excess resin in an amount sufficient to reduce the viscosity thereof during said centrifugally separating step ([0288]), for similar motivation in the rejection of claim 5 above.
As to claim 11: HIATT, VENKATAKRISHNAN, and ROLLAND remain as applied above. HIATT, modified by VENKATAKRISHNAN and ROLLAND, further read on the claimed said object comprises an intermediate object produced from a dual cure resin ([0036]; [0037]), the method further comprising: (h) optionally separating each said object from each said carrier platform (see [0063] of HIATT and FIG. 10 of VENKATAKRISHNAN); and then (i) further curing said object to produce a finished product (see .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over HIATT et al. (US 2004/0159340; of record) in view of VENKATAKRISHNAN et al. (US 2019/0224917; of record) and further in view of HOFFMAN (US 5,355,638). HIATT and VENKATAKRISHNAN teach the subject matter of claim 1 above under 35 USC 103. 
As to claim 8: HIATT and VENKATAKRISHNAN remain as applied above. HIATT, modified by VENKATAKRISHNAN, fail to explicitly disclose the claimed rotor comprising a primary rotor and a plurality of secondary rotors mounted on said primary rotor, wherein each said carrier platform is mounted on one of said secondary rotors, and wherein said spinning step is carried out by rotating said secondary rotors. 	However, HOFFMAN teaches a centrifugal apparatus for finishing the surface of an object or objects using centrifugal and rotational forces, where the apparatus has an outer barrel containing several inner barrels which revolve about the axis of the outer barrel and also rotate about their own internal axes (column 1, lines 5-12; column 2, lines 58-68). FIG. 2B in HOFFMAN depicts a primary rotor (260), and a plurality of secondary rotors (230) mounted on said primary rotor through connection member (400) where each vessel (200) in HOFFMAN is on a secondary rotor (230).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the primary rotor and secondary rotor structural configuration taught by HOFFMAN into HIATT modified thus far. HOFFMAN recognizes doing so to be advantageous as it allows for operation at very high speeds (column 2, lines 51-52) and also permits centrifugal force to dissipate through its outer vessel, resulting in in reduced vibration and quieter operation (column 2, lines 53-57). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over HIATT et al. (US 2004/0159340; of record) in view of VENKATAKRISHNAN et al. (US 2019/0224917; of record) and further in view of SAUERHOEFER (US 5,482,659). HIATT and VENKATAKRISHNAN teach the subject matter of claim 1 above under 35 USC 103. 
As to claim 12: HIATT and VENKATAKRISHNAN remain as applied above. HIATT, modified by VENKATAKRISHNAN, fail to explicitly disclose the claimed object comprising a lattice and/or includes one or more internal cavities and has at least one opening formed therein in fluid communication with the cavity and configured for excess resin with the cavity to flow therethrough and out of the cavity during the centrifugally separating step. 
However, SAUERHOEFER teaches a method of post processing stereolithographically produced objects (title) including evacuating uncured resin from internal passages of a semi-hollow stereolithographically produced objects (abstract). SAUERHOEFER also teaches once excess resin is drained from the object 16, which is semi-hollow, at least two evacuation fitting holes 24 are created on the object 16 to facilitate internal resin evacuation (column 3, lines 16-19; FIG. 2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the holes for evacuating uncured resin from internal passages of a semi-hollow object taught by SAUERHOEFER into HIATT modified thus far. SAUERHOEFER recognizes doing so to be beneficial as it yields more consistent, durable, and stable patterns than conventional processing techniques, specifically a reduction in mass due to the effective removal of uncured resin from remote thin sections of three dimensional objects (column 4, lines 48-53). 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over HIATT et al. (US 2004/0159340; of record) in view of VENKATAKRISHNAN et al. (US 2019/0224917; of record) and further . 
As to claim 15: HIATT and VENKATAKRISHNAN remain as applied above. HIATT, modified thus far, fails to disclose the claimed measuring at least one characteristic or parameter associated with each said carrier platform using at least one force gauge that engages or interfaces with said at least one carrier platform. 
However, MACKEL teaches a method for monitoring and regulating the operation of a centrifuge (title) by using force measurements obtained from force sensors ([0004]); where during operation, one or more forces are measured at each of one or more force sensors ([0022]). MACKEL further teaches the force sensors being provided in various regions of the centrifuge ([0023]); and using the multiple force sensors to carry out measurements such that the weight of the centrifuge and/or changes of the weight state of the centrifuge can be ascertained ([0035]). MACKEL teaches that by performing a reference measurement on an empty drum facilitates a comparison with an instance in which the drum is charged with product (i.e., the amount of resin separated), and deviations from these two states can be used to determine if there is an increased weight of the material in the drum interior should a limiting value be exceeded ([0035]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the force sensors used in the centrifuge apparatus taught by MACKEL into HIATT modified thus far. MACKEL recognizes the use of the force sensors in a centrifuge to be advantageous as it allows for machine functions, a change in operating speed, and/or method process functions such as emptying or changing the feed quantity to be initiated depending on static or dynamic values limiting values ([0011]) ultimately leading to a more efficient apparatus and more efficient method process functions. 
As to claim 16: HIATT, VENKATAKRISHNAN, and MACKEL remain as applied above and therefore read on the claimed characteristic or parameter comprising the amount of resin separated from each object on said at least one carrier platform and/or the amount of resin remaining on each object on said at least one carrier platform (see the rejection of claim 15 above). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: EVANS JR. (US 5,284,459) teaches a method for cleaning stereolithography produced objects, including combining solvents and heating such that the liquid surface resin and the solvent form a solution of relatively lower viscosity causing the resin to drain more quickly from the part; FARNWORTH (US 2004/0148048 & US 2007/0179655) disclose subject matter similar to HIATT used in the rejections above and are therefore also pertinent to Applicant’s disclosure; WICKER et al. (US 2006/0022379) teaches a rotatable platform and carousel system applicable to Applicant’s centrifuge disclosure; KATOU et al. (US 2008/0087298) teaches a method for cleaning utilizing a rotating mechanism; CHEN et al. (US 9,511,546) and KERCHNER et al. (US 2020/0337813) both teach the rotation of the object on a platform causing excess liquid material to separate from the object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287.  The examiner can normally be reached on M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743